JOHNSON, District Judge
(dissenting in part). I concur in so much of the decree as remands the cause for further proceedings. I think that when plaintiff shows the sale of coal in the territory in, which he had the exclusive agency, his right to commissions thereon follows, and the burden is on the defendant to show that commissions are not due him. Defendant must not only show that it did not makq the sale, or that it did not receive commissions thereon, but that under its contract with the mining corporations it did not have the right to make the sale or to demand commissions. The mere waiver by the defendant of its rights to commissions, if it had such rights, could not deprive plaintiff of his rights. The evidence shows that the coal for the Chesapeake & Ohio Railroad was sold through the Richmond office when Saunders had charge of that office and was working for the defendant on a fixed salary. When he was changed to a commission basis, he had a right to expect commissions on the same line of sales that he had had charge of when on a salary.
We now come to the Panama Railroad coal. The District Court and this cpurt assume that the coal sold to the Panama Railroad is a *71sale to the government. The Panama Railroad is a corporation, as distinct as the Pennsylvania Railroad or any other railroad corporation. It is true that Army and Navy officers hold the principal offices. That is because the government owns the stock and controls the election of directors and officers, but any contract with the Panama Railroad is a contract with a corporation and not with the government. It is operated as a corporation by its officers and agents. The plaintiff is entitled to his commissions on the sale of this coal unless the defendant can show, not only that it did not receive any commissions, but that it had no right to receive commissions on such sale. The plaintiff having made out his prima facie case, it is no hardship on the defendant, who is in possession of all the contracts with the mining companies, vouchers, checks, books, etc., to produce, them and show that neither it nor its agent is entitled to commissions on a given sale.